Exhibit 10.1

DICERNA PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2014 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of [            ,
2020] by and between Dicerna Pharmaceuticals, Inc., a Delaware corporation (the
“Corporation”), and [                    ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the Dicerna Pharmaceuticals, Inc. Amended and Restated 2014
Performance Incentive Plan (the “Plan”), the Corporation has granted to the
Participant effective as of the date hereof (the “Award Date”), a credit of
stock units under the Plan (the “Award”), upon the terms and conditions set
forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.    Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

2.    Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Participant an Award with respect to an aggregate of
[                    ] restricted stock units (subject to adjustment as provided
in Section 7.1 of the Plan) (the “Stock Units”). As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and this Agreement. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3. The Stock Units shall not be treated as property or as a trust fund
of any kind.

3.    Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to [twenty-five percent (25%) of the total number of
Stock Units (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second, third and fourth anniversaries of the Award Date]. [Modify as
needed for vesting terms of the particular grant.]

4.    Continuance of Employment/Service. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed

 

1



--------------------------------------------------------------------------------

by or in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such employment or services, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation or
benefits. Nothing in this Agreement, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.

5.     Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights, with
respect to the Stock Units and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of such shares.

6.    Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7.    Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the end of the year in
which the applicable vesting date occurs), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date, unless
such Stock Units terminate prior to the given vesting date pursuant to
Section 8. The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid or that terminate pursuant
to Section 8.

8.    Effect of Termination of Employment or Service. The Participant’s Stock
Units shall terminate to the extent such units have not become vested prior to
the first date the Participant is no longer employed by or in service to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment or service with the Corporation or a
Subsidiary, whether with or without cause, voluntarily or involuntarily;
provided, however, that if the termination of the Participant’s employment or
services is due to the Participant’s death or “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code or as otherwise determined
by the Administrator), the Award shall become vested and payable upon the date
of such death or disability as to fifty percent (50%) of the then-outstanding
and unvested portion of the Award (and any portion of the Award that is not
vested after giving effect to such accelerated vesting shall terminate upon such
death or disability). If any unvested Stock Units are terminated hereunder, such
Stock Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

 

2



--------------------------------------------------------------------------------

9.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5(b).

10.    Tax Withholding. Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of or in service to the Corporation, shall be deemed to have been duly
given by the Corporation when enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.

12.    Plan. The Award and all rights of the Participant under this Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

13.    Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended

 

3



--------------------------------------------------------------------------------

pursuant to Section 8.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

14.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

15.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Agreement shall be construed and interpreted consistent with that intent.

19.    Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

20.    No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Stock Units (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Award). Neither
the Corporation nor any of its officers, directors, affiliates or advisors makes
any representation (except for the terms and conditions expressly set forth in
this Award Agreement) or recommendation with respect to the Award. Except for
the withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

DICERNA PHARMACEUTICALS, INC.,

a Delaware corporation

    PARTICIPANT

By:  

     

   

 

      Signature

Print Name:  

     

                                   

Its:  

     

   

 

      Print Name

 

5